Citation Nr: 0425762	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating for prostate cancer, status 
post radical prostatectomy, rated 0 percent disabling from 
November 24, 1999 to February 28, 2001; rated 10 percent 
disabling from March 1, 2001 to November 28, 2001; and, rated 
20 percent disabling from November 29, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1960 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
prostate cancer, status post radical prostatectomy, due to 
Agent Orange exposure, assigning a noncompensable disability 
rating, effective November 24, 2000.  

By rating decision, dated in August 2003, the RO determined 
that there was clear and unmistakable error found in the 
effective date of the grant of service connection for 
prostate cancer.  The RO further determined that the 
noncompensable disability rating was established from 
November 24, 1999.  A 10 percent disability rating was 
assigned from March 1, 2001 and a 20 percent disability 
rating was assigned from November 29, 2001.  

The veteran presented personal testimony at a May 2004 Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  The Board notes that 
during the hearing the veteran raised additional issues.  The 
veteran raised the issue of entitlement to an earlier 
effective date for the service connected prostate cancer; 
entitlement to an increased rating for diabetes mellitus; and 
entitlement to service connection for high blood pressure or 
cardiovascular disorder, glaucoma/retinopathy and an 
intestinal disorder.  




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  From November 24, 1999 to February 28, 2001, there were 
no subjective complaints of genitourinary problems reported, 
as it pertained to prostate cancer.  The disability did not 
result in the required use of absorbent materials and there 
was no medical evidence of obstructed voiding.  

3.  From March 1, 2001 to November 28, 2001, prostate cancer 
status post radical prostatectomy was manifested by 
subjective complaints of awakening to void three to four 
times per night and urinary tract infections.  The disability 
did not result in a required use of absorbent materials and 
there was no medical evidence of obstructed voiding or renal 
dysfunction.  

4.  From November 29, 2001, the prostate cancer, status post 
radical prostatectomy, included subjective complaints of 
awakening to void four to five times per night and urinary 
tract infections.  The disability has not resulted in a 
required use of absorbent materials and there was no medical 
evidence of obstructed voiding or renal dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
rating, from November 24, 1999 to February 28, 2001, for 
prostate cancer, status post radical prostatectomy, have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.115a, 4.115b, Diagnostic Code 7528-7527 (2003).  

2.  The criteria for a 20 percent disability rating, from 
March 1, 2001 to November 28, 2001, for prostate cancer, 
status post radical prostatectomy, have been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.115a, 4.115b, 
Diagnostic Code 7528-7527 (2003).  

3.  The criteria for a 40 percent disability rating, from 
November 29, 2001, for prostate cancer, status post radical 
prostatectomy, have been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.115a, 4.115b, Diagnostic Code 7528-7527 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this particular case, VA received the veteran's claim for 
entitlement to service connection for prostate cancer in 
November 2000.  The veteran was sent information pertaining 
to residuals of Agent Orange exposure in January 2001.  In 
March 2001, the RO granted service connection for prostate 
cancer, status post radical prostatectomy, due to Agent 
Orange exposure, assigning a noncompensable disability 
rating, effective November 24, 2000.  The veteran was 
notified of the RO's decision, as well as the requirements of 
VCAA, in April 2001.  In May 2001, the veteran filed a timely 
Notice of Disagreement with the noncompensable rating 
assigned.  In June 2001, the veteran was issued a Statement 
of the Case.  

Thereafter, in September 2001, the veteran perfected an 
appeal to the Board.  By correspondence, dated in February 
2002, the veteran was informed of what the RO was doing to 
help assist the veteran in substantiating his claim.  The 
veteran was sent a Supplemental Statement of the Case in 
April 2002.  

In August 2003, the RO determined that clear and unmistakable 
error was found in the effective date of the grant of service 
connection for prostate cancer, associated with herbicide 
exposure, and established a noncompensable disability rating 
from November 24, 1999.  A 10 percent disability rating was 
assigned from March 1, 2001 and a 20 percent disability 
rating was assigned from November 29, 2001.  The veteran was 
notified of the RO's decision in the August 2003 Supplemental 
Statement of the Case.  

The Board concludes that discussions contained in the January 
2001 correspondence, explaining what was involved in the 
claims process for residuals of Agent Orange exposure; the 
RO's April 2001 notification letter, which contained 
information pertaining to VCAA; the June 2001 Statement of 
the Case; the February 2002 correspondence, which explained 
what evidence was still needed to substantiate the veteran's 
claim; the April 2002 Supplemental Statement of the Case; and 
the August 2003 Supplemental Statement of the Case have 
provided the veteran with sufficient information regarding 
the applicable law and regulations.  

Factual Background

The veteran was granted service connection for prostate 
cancer, postoperative radical prostatectomy based on his 
verified service in Vietnam in the mid-1960's.  Post service 
medical records reveal that in February 1995, the veteran 
underwent bilateral pelvic lymph dissection and radical 
retropubic prostatectomy for adenocarcinoma of the prostate.  

Private treatment records, dated from approximately March 
2000 to January 2001, showed that the veteran was seen for a 
history of prostate cancer; however, no specific 
genitourinary problems were reported.  blood pressure 
readings were 124/86 in December 2000, and 128/82 and 130/70 
in January 2001.

VA treatment records, dated from July 1998 to December 2000, 
were negative for any complaints of genitourinary problems.  
Blood pressure was recorded as 124/76 in November 2000.  
Laboratory studies reported no findings suggestive of kidney 
(renal) dysfunction.  

On VA examination, dated in March 2001, the veteran was 
evaluated for genitourinary problems.  He related that the 
medical history of the prostate cancer to the examiner.  He 
reported no lethargy, tiredness, anorexia, or weight gain or 
loss.  He had no urinary frequency or incontinence; there 
were no urinary tract infections (UTIs) reported; there was 
no renal colic or bladder stones; there was no acute 
nephritis or hospitalizations; and there were no findings of 
dilatation or drainage.  The examiner reported that the 
veteran was able to have sexual intercourse with penetration; 
however, there was no ejaculation, but he had a penile 
implant that was helpful.  The testicular atrophy was intact 
and sensation and reflex were positive.  Blood pressure was 
measured as 128/80.  The diagnosis was status post prostate 
cancer and radicle prostatectomy with residual impotence.  

The veteran submitted a statement, dated in April 2001, where 
he indicated that as a result of depression and bladder 
problems, he no longer was employed.  Thereafter, in a 
statement received with his VA Form 9, in September 2001, the 
veteran maintained that sexual intercourse was uncomfortable 
and that the penile implants were painful.  He indicated that 
he had recently experienced not being able to urinate and 
indicated that he was in need of medical care to address a 
UTI that he had experienced for two weeks.  

VA treatment records, dated in August 2001 included a blood 
pressure reading of 114/64.  Records of September 2001, 
showed that the veteran complained of urinary problems, which 
included urinary frequency and the inability to completely 
empty the bladder.  Blood pressure was 124/72.  Following an 
examination, it was determined that he had a UTI.  VA 
treatment records with later dates showed similar complaints, 
for example, urgency, as well a reported history of UTIs. 

Private treatment records, dated in August 2001 and September 
2001, showed that the veteran was seen for complaints of 
bladder discomfort.  His subjective complaints included 
having to urinate 3 to 4 times per night.  Blood pressure was 
110/70 in August 2001, and 120/70 in September 2001.

In November 2001, the veteran argued that he was entitled to 
a compensable disability rating because he had a daily 
urinary leak, which required him to change his boxers three 
times a day.  He stated that he had occasional accidents when 
he could not get the restroom in time, due to the inability 
to hold his urine.  He experienced a urinary tract infection, 
for which he was prescribed medicine.  He reiterated that he 
had been unable to work for some time, due to prostate 
infections and other illnesses.  

As a result of the clinical history of urinary tract 
infection, the veteran underwent a sonographic evaluation of 
the kidneys, in January 2002, which revealed that both 
kidneys were without any gross anatomic abnormalities such as 
intrarenal masses, intrarenal calcifications or significant 
hydronephrosis.  The urinary bladder was fairly well 
distended and unremarkable.  There was no evidence of 
significant dilatation of either renal collecting system.  

VA outpatient treatment records dated from November 2001 to 
April 2002 are of record. In November 2001, the veteran was 
seen with complaints of dysuria and frequency.  In November 
2001, a blood pressure reading of 138/74 was recorded.  The 
assessment was UTI.  In December 2001, it was noted that the 
UTI had resolved and that his blood pressure was 132/76.  In 
January 2002, blood pressure was 153/79.   In February 2002, 
he was seen for complaints of frequency, urgency 
incontinence, and post-voiding dribbling.  He complained that 
the penile prosthesis was painful.  Blood pressure was 132/7.  
A GU clinic consultation was recommended, and in April 2002, 
urology consultation was performed.  Objectively, the 
veteran's stream was not slow.  He had urgency of urination 
and urge incontinence.  Blood pressure was 144/82, and on 
recheck, it was 152/78.  A bladder scan revealed surgical 
absence of the prostate, and that he was able to empty his 
bladder.  Laboratory studies revealed that his glucose was 
high, leading the examiner to opine that some of the urinary 
problems might be associated with the veteran's diabetes 
mellitus. 

On VA genitourinary examination, dated in April 2002, the 
veteran related that he experienced two urinary tract 
infections within a three-month time period.  The veteran 
related the medical history as it pertained to the penile 
implant; he related that in 1997, he did not work, and that 
he was able to have sexual penetration.  The examination was 
negative for any findings pertaining to lethargy, weakness, 
anorexia, weight, frequency, or dysuria.  Blood pressure was 
148/78.  With respect to incontinence, it was reported that 
the veteran had control in this area.  Erectile dysfunction 
was noted.  On physical examination, there were no fistulae.   
Sensation and reflex was positive.  The diagnosis was 
prostate cancer, status post-radical prostatectomy with a 
complication of erectile dysfunction, impotence and UTI.  

On VA genitourinary examination, dated in February 2003, the 
veteran related his medical history of prostate cancer to the 
examiner.  The veteran did not have lethargy, weakness, 
anorexia, weight loss, or weight gain.  He did have nocturia 
two to three times, as well as urgency.  He had occasional 
urge incontinence, especially with coughing or sneezing.  The 
veteran had some recurrent urinary tract infections; however, 
he had not had any within the past year of the examination 
date and he had not been hospitalized for urinary tract 
disease within the past year.  The veteran did not have 
renal, colic or bladder stones; and there was no acute 
nephritis noted. With respect to treatment of the malignancy, 
the veteran underwent a suprapubic prostatectomy; 
chemotherapy was not required; and he did not require 
catherizations, intermittent or continuous.  He did not 
require dilatations or drainage procedures and he did not 
require any invasive or noninvasive procedures within the 
last year of the date of the examination.  His daily 
activities were affected by the disability, in that sex was 
not as satisfying since he had the surgery for prostate 
cancer.  He experienced rushing to the lavatory, due to 
urgency.  The veteran has not had a vasectomy; there were no 
neurological problems; there were no vascular problems; there 
were no gross psychological problems; he was able to have 
vaginal penetration, with the penile implant; however, as 
previously stated, the sex was not as satisfying as it was 
before the onset of prostate cancer and the surgery.  The 
veteran did not indicate that he wore absorbent materials.  

On physical examination, blood pressure was 150/94, supine, 
146/82, sitting, and 145/82, standing.  The inspection and 
palpation of the penis, testicles, epididymis, and spermatic 
cord was normal.  There was no penile deformity noted, the 
penile implant was intact and there were no fistulas.  With 
respect to genitourinary disease, other than impotence, there 
were no other residuals noted.  The testicles were a normal 
size and consistency.  Sensations and reflexes were normal.  
The diagnosis was prostate cancer and status post suprapubic 
prostatectomy, with residuals of impotence.  

In May 2004, the veteran and his wife presented personal 
testimony at a travel Board hearing before the undersigned.  
The veteran testified that he experienced incontinence; 
frequent voiding that required him to go to the lavatory, 
frequently, both day and night.  The veteran's wife testified 
that at nighttime, the veteran had to go to the lavatory 
approximately three or four times per night.  The veteran 
testified that when he did use the lavatory, it was difficult 
to completely empty his bladder and the urine was released 
from his bladder whether he chose to release it or not.  

With respect to urinating during the daytime, the veteran 
testified that although the urge to urinate was fairly 
normal, he experienced feeling as if he was finished 
urinating, but the urine would not stop.  His underwear was 
soiled with urine when he would awake in the morning; however 
he did not wear absorbent materials, but rather thick 
underwear.  He testified that he changed his underwear 
approximately four times per day and that if he wore 
absorbent materials, he experienced enough urine leakage to 
have change the absorbent materials approximately four or 
five times per day.  

The veteran further testified that the urine leakage presents 
a problem when he was active and engaged in activities where 
he was required to stoop or bend.  Also, when he coughed or 
sneezed, he experienced urine leakage.  On days where the 
veteran was not very active, he experienced less urine 
leakage.  The veteran's wife further testified that the 
veteran experienced urinary tract infections; however, she 
was unable to give a date as to when he last experienced one.  

The veteran indicated that did not require a catheterization, 
except for when he was hospitalized for the surgery.  He was 
not taking medication and he never used absorbent materials; 
however, he testified that he used tissue paper to absorb the 
urine leakage.  The veteran testified that there was an 
incident where the urine leakage resulted in him soaking his 
blue jeans; however, he stated that the amount of leakage 
experienced was not regularly experienced.  The veteran's 
wife stated that the urine leakage soaked through his pants 
and underwear.  The veteran further testified that he was 
unemployed and was not in receipt of Social Security 
disability benefits.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4. (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's prostate cancer is evaluated in VA's Schedule 
for Rating Disabilities under the criteria for evaluation of 
the dysfunctions of the genitourinary system, specifically, 
Diagnostic Code 7528 (malignant neoplasms of the 
genitourinary system)-7527 (prostate gland injuries, 
infections, hypertrophy, post-operative residuals).  See 38 
C.F.R. § 4.115b.  The first diagnostic code cited is the one 
for the disease itself and the diagnostic code that follows 
the hyphen is the one for the residual condition.  See 38 
C.F.R. § 4.27.  In this case, the inclusion of Diagnostic 
Code 7527 is incorrect, as there is surgical absence of the 
prostate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Under Diagnostic Code 7528, malignant neoplasm of the 
genitourinary system is rated 100 percent.  However, 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the 100 percent 
rating shall continue until a mandatory VA examination at the 
expiration of six months.  If there has been no local 
reoccurrence or metastasis, the residuals are rated on the 
based of voiding dysfunction or renal dysfunction, whichever 
is predominant.  See 38 C.F.R. § 4.115b.  In the veteran's 
case, there is no evidence of any recurrence or metastasis.  

Renal dysfunction: 
Requiring regular dialysis, or precluding 
more than sedentary activity from one of 
the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular 
is assigned a 100 percent rating.  

Persistent edema and albuminuria with BUN 
40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion is 
assigned an 80 percent rating.

Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, 
hypertension at least 40 percent 
disabling under diagnostic code 7101 is 
assigned a 60 percent rating.  

Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 7101 is 
assigned a 30 percent rating. 

Albumin and casts with history of acute 
nephritis; or, hypertension non-
compensable under diagnostic code 7101 is 
assigned a 0 percent rating.  

Voiding dysfunction: 
Rate particular condition as urine 
leakage, frequency, or obstructed 
voiding. 
Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, 
or Stress Incontinence: 

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day is 
assigned an 60 percent rating.

Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day is assigned a 40 percent 
rating.

Requiring the wearing of absorbent 
materials which must be changed less than 
2 times per day is assigned a 20 percent 
rating.

Urinary frequency: 
Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night is assigned a 40 percent 
rating. 

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night is assigned a 20 
percent rating.

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night is assigned a 10 percent 
rating. 

Obstructed voiding: 
Urinary retention requiring intermittent 
or continuous catheterization is assigned 
a 30 percent rating.

Marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any one 
or combination of the following:

	1. Post void residuals greater than 
150 cc;
	2. Uroflowmetry; markedly 
diminished peak flow rate (less 
than 10 cc/sec);
3. Recurrent urinary tract 
infections secondary to obstruction
4. Stricture disease requiring 
periodic dilatation every 2 to 3 
months
is assigned a 10 percent rating. 

Obstructive symptomatology with or 
without stricture disease requiring 
dilatation 1 to 2 times per year is 
assigned a 0 percent rating.  38 C.F.R. 
§ 4.115a (2003).

Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension): 
Diastolic pressure predominantly 130 or 
more is assigned a 60 percent rating. 

Diastolic pressure predominantly 120 or 
more is assigned a 40 percent rating. 

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more is assigned a 20 percent 
rating. 

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control is assigned a 10 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003).

Analysis

Increased rating from November 24, 1999 to February 28, 2001  

Post-operative residuals of prostate cancer are rated as 
Renal Dysfunction, Voiding Dysfunction or Urinary Tract 
Infection, whichever is more predominant.  See 38 C.F.R. 
§ 4.115b.  Under Voiding Dysfunction, the veteran's 
disability is rated under urine leakage, urinary frequency, 
or obstructed voiding.  See 38 C.F.R. § 4.115a.  The complete 
regulations are stated above.  

VA treatment records, dated from approximately March 2000 to 
September 2000, showed that the veteran was seen for a 
history of prostate cancer; however, there were no specific 
genitourinary problems reported.  VA treatment records, dated 
in November 2000 and December 2000, were also negative for 
complaints of genitourinary problems.  Likewise, blood 
pressure readings and laboratory studies were essentially 
normal.

When comparing the medical findings of November 24, 1999, to 
February 28, 2001, to the regulatory criteria, it is evident 
that the veteran did not, at the time, suffer from renal 
dysfunction, so as to require consideration under that 
section, as blood pressure and laboratory studies were 
normal.  Likewise, during that time period, the veteran did 
not report wearing absorbent materials, nor did he complain 
of voiding frequency interval of 2 to 3 hours in the daytime, 
or voiding twice nightly.  From  November 24, 1999, to 
February 28, 2001, the criteria for a compensable rating were 
not met. 

Increased rating from March 1, 2001 to November 28, 2001  

The Board notes that the medical evidence of record supports 
a finding that the veteran suffered from incontinence; 
however, on VA examination dated in March 2001 the veteran 
did not relate to the examiner that he wore absorbent 
materials.  

In the absence of medical evidence of greater severity, such 
as the requirement to wear absorbent materials, and the 
frequent change of such absorbent materials, a disability 
rating, in excess of 10 percent, for urine leakage, is not 
warranted.  

During the March 2001 VA examination, the veteran did not 
report urinary frequency.  Private treatment records, dated 
in August 2001 and September 2001, showed that the veteran 
was seen for complaints of bladder discomfort.  His 
subjective complaints included having to urinate 3 to 4 times 
per night.  VA treatment records, dated in September 2001, 
showed that the veteran complained of urinary frequency and 
the inability to completely empty the bladder.  The veteran 
had subjective complaints of awakening to urinate, 
approximately three to four times per night.  
In November 2001, the veteran agued that he experienced a 
daily urine leak, which required him to change his boxers 
three times a day.  He also maintained that he experienced 
occasional accidents when he could not make it to the 
lavatory in time, due to his inability to hold his urine.  

Under the rating criteria pertaining to urinary frequency, a 
20 percent disability rating is assigned where the daytime 
voiding interval is between one and two hours, or awakening 
to void three to four times per night.  In considering the 
applicable criteria, the Board finds that the veteran is 
entitled to a 20 percent disability rating, as the record 
indicates that the urinary frequency is 3 to 4 times per 
night.  

In conclusion, a 20 percent disability rating is warranted 
under urinary frequency, from March 1, 2001, to November 28, 
2001, since the predominant area of dysfunction for this time 
period is Voiding Dysfunction and the veteran awakens to 
urinate 3 to 4 times per night.  

The Board has also considered renal dysfunction and 
obstructed voiding; however,  the medical evidence is not 
indicative of any signs of renal dysfunction or obstructed 
voiding, that would warrant a disability rating under the 
criteria for evaluating obstructed voiding.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Increased Rating from November 29, 2001.  

The veteran has not maintained that he is required to use 
absorbent materials.  On VA examination, dated in April 2002, 
the veteran did not relate to the examiner that he wore 
absorbent materials; in fact, the area designated for remarks 
concerning incontinence stated that the veteran had control.  

Therefore, in the absence of medical evidence of greater 
severity, such as the requirement to wear absorbent 
materials, and the frequent change of such absorbent 
materials, a disability rating in excess of 20 percent, for 
urinary leakage is not warranted.  Furthermore, the veteran 
was not shown to suffer from high blood pressure or have 
abnormal laboratory studies which would require consideration 
of a higher rating under renal dysfunction.

On VA genitourinary examination, dated in April 2002, the 
examination was negative for findings of frequency.  The 
diagnosis was prostate cancer, status post radical 
prostatectomy, with a complication of erectile dysfunction, 
impotence and urinary tract infection.  

Thereafter, on VA examination dated in February 2003, the 
veteran related that he experienced urgency; however, he did 
not maintain, and there was no medical opinion which 
suggested, that he experienced urinary frequency hourly, 
during the daytime, or that he was awakened to void, at least 
five or more times per night.  

During the May 2004 Travel Board hearing, the veteran and his 
wife both testified that he had to use the lavatory, both day 
and night, frequently.  The veteran's wife testified that the 
veteran was awakened and had to use the lavatory 
approximately four to five times per night.  The veteran 
testified that during the daytime, he urinated a fairly 
normal amount of times.  Since the veteran has maintained 
that he was awakened to urinate approximately four to five 
times per night, coupled with the fact that his wife offered 
similar testimony, the disability picture reasonably supports 
a finding of a 40 percent disability rating under urinary 
frequency.  

In conclusion, Voiding Dysfunction being the predominant area 
of dysfunction, a 40 percent disability rating is warranted, 
from November 29, 2001, as the disability picture presented 
by the evidence of record, while not overwhelming, reasonably 
supports a finding of a 40 percent disability rating at this 
time.  

Extraschedular Rating

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

A review of the record reveals that the veteran submitted 
statements, dated in April 2001, September 2001 and November 
2001, indicating that he was unable to work, due to symptoms 
related to the residuals of prostate cancer.  The RO properly 
considered Extraschedular Ratings in the June 2001 Statement 
of the Case.  During the May 2004 Travel Board hearing, the 
veteran testified that he was unemployed.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's prostate 
cancer has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment during 
the time he was unemployed.  

ORDER

Entitlement to a compensable disability rating for prostate 
cancer, status post radical prostatectomy, from November 24, 
1999, to February 28, 2001, is denied.

Entitlement to a 20 percent disability rating, from March 1, 
2001, to November 28, 2001, for prostate cancer, status post 
radical prostatectomy, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a 40 percent disability rating, for prostate 
cancer, status post radical prostatectomy, from November 29, 
2001, is granted, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



